NO. 07-11-0453-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                    JUNE 6, 2012
                           _____________________________

                                  JACOB FRANK AYALA,

                                                                    Appellant
                                              v.

                                 THE STATE OF TEXAS,

                                                                    Appellee
                           _____________________________

           FROM THE 222ND DISTRICT COURT OF DEAF SMITH COUNTY;

               NO. CR-08I-149; HONORABLE ROLAND SAUL, PRESIDING
                          _____________________________

                               MEMORANDUM OPINION
                           _____________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Jacob Frank Ayala (appellant) appeals the judgment convicting him of

aggravated assault with a deadly weapon because the fine was not orally pronounced,

the record is insufficient to support his ability to pay attorney’s fees, and the record does

not show how the amount of attorney’s fees was determined. We affirm the judgment

as modified.

       Regarding the $1000 fine, the State concedes that it should be deleted from the

judgment. Therefore, we will modify the decree to remove it.
        As for the matter of attorney’s fees, we find a reference in the final judgment to

the assessment of a $1980 fee. No others were mentioned when guilt was adjudicated,

sentence pronounced in open court, or the judgment was signed.1 Furthermore, the

State concedes that the $1980 sum should also be redacted from the decree.

        Accordingly, we modify the final judgment by redacting from it the assessment of

a $1000 fine and $1980 in attorney’s fees and affirm the judgment as modified.



                                                        Brian Quinn
                                                        Chief Justice
Do not publish.




        1
          We mention this because appellant seems to be referring to some other attorney’s fees but does
not really explain the matter.
                                                   2